DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Carroll discloses: intraoral sensor (fig.1B item 10) comprising: a sensor panel configured to generate an image signal by X-ray imaging (para. [0061]); a circuit unit (para. [0005]) provided with a driver circuit configured to drive the sensor panel; a memory (para. [0061]) configured to store the image signal; a battery (para. [0061]) configured to supply driving power to the sensor panel and the circuit unit; a casing configured to accommodate the sensor panel, the circuit unit, the memory, and the battery (para. [0029]). The prior arts fail to teach, disclose, suggest or make obvious: a sloped protrusion provided on a backside of the casing, wherein the sloped protrusion includes a first connector configured to include a signal transmission terminal to transmit and receive signals from a peripheral device; and a detachable transmission cable having a horseshoe shaped coupler and a second connector at one end to be insert into the sloped protrusion, and the second connector to be connected to the first connector, wherein the intraoral sensor transmits signals directly through the first connector or via the detachable transmission cable to the peripheral device.
Regarding independent claim 3, the prior arts fail to teach, disclose, suggest or make obvious: a sloped protrusion provided on a backside of the casing, wherein the protrusion includes a first connector configured to include a signal transmission terminal to transmit the image signal and a power terminal to supply power to the battery: a detachable transmission cable having a horseshoe shaped coupler and a second connector at one end to be insert into the sloped protrusion, and the second connector to be connected to the first connector; and an intraoral docking station the docking station provide includes a third connector configured to directly connect to the first connector of the intraoral sensor or connect to the intraoral sensor via the detachable transmission cable.
Claims 2, 4-5, 7, 10-18 are allowed on the same basis as independent claims 1 & 3 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884